NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 4 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GAGANDEEP SINGH,                                No.    16-73058

                Petitioner,                     Agency No. A098-456-594

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted November 15, 2018
                            San Francisco, California

Before: GRABER, THACKER,** and BENNETT, Circuit Judges.

      Gagandeep Singh petitions for review of a decision of the Board of

Immigration Appeals (“BIA”) denying his motion to reopen his removal

proceedings to apply for asylum, withholding of removal, and protection under the

Convention Against Torture. We review the BIA’s denial of a motion to reopen


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Stephanie Dawn Thacker, Circuit Judge for the United
States Court of Appeals for the Fourth Circuit, sitting by designation.
for abuse of discretion. Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002). Under

this standard, “[t]he decision of the BIA should be left undisturbed unless it is

‘arbitrary, irrational, or contrary to law.’” He v. Gonzales, 501 F.3d 1128, 1131

(9th Cir. 2007) (quoting Singh, 295 F.3d at 1039). We deny the petition.

      Singh filed his motion to reopen under 8 C.F.R. § 1003.2(c)(3)(ii), which

requires the movant to demonstrate changed country conditions by presenting

evidence that is “material and was not available and could not have been

discovered or presented at the previous hearing.” Singh argued that, due to

changes in India since his 2010 removal proceedings, he fears persecution based on

his own religious and political beliefs, his marriage to an African-American

Christian woman, and his biracial and dual-faith son.

      Singh, a native and citizen of India, is a Sikh and has been a supporter of the

Shiromani Akali Dal Amritsar party, also known as the “Mann Party,” since

around 2002. The Mann Party supports the establishment of a separate Sikh state.

Singh claimed that Indian authorities had increased their monitoring of Sikh

separatists outside India due to certain events that occurred in India in 2015.

      The BIA considered Singh’s arguments and evidence. The BIA’s decision

referenced the evidence submitted by Singh regarding the treatment of Sikh

separatists, including his affidavit and articles stating that Indian authorities had

increased their monitoring of Sikh separatists outside of India. The BIA also


                                           2
concluded that some of the evidence was previously available and could have been

presented during Singh’s 2010 removal proceedings.

       The BIA also considered the evidence submitted by Singh relating to the

treatment of Christians and individuals of African descent in India. The BIA

concluded that the evidence was “very limited” and that some of the evidence

actually supported a conclusion that there had been no changed country conditions

regarding the treatment of Christians in India. Accordingly, the BIA held that

Singh failed to demonstrate materially changed country conditions based on his

marriage to an African-American Christian woman and his biracial and dual-faith

son.

       Based on our review of the record,1 the BIA did not abuse its discretion in

concluding that the evidence submitted by Singh failed to show a material change

in country conditions.

       Petition DENIED.




1
 We accept as true the facts stated in Singh’s affidavit as the BIA made no
determination that the facts alleged in his affidavit are inherently unbelievable.
Ghahremani v. Gonzales, 498 F.3d 993, 999 (9th Cir. 2007).

                                          3